DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 8, 2022 has been fully considered. The addition of new claims 11-16 is acknowledged. In light of the amendment filed by Applicant, the previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. The newly added claims 12, which is dependent on claim 11 and claim 1,  refers to an ethylene homopolymer (B). Since there is a preposition “an” in front of ethylene homopolymer (B), it is not clear if ethylene homopolymer (B) cited in claim 12 is the same or different from ethylene homopolymer (B) cited in claims 1 and 11.

5. Claim 13, which is dependent on claim 12 and thus claim 1, refers to “a molten stream of the component (B)”. Since molten stream of the component (B) is cited in claim 1, it is not clear if a molten stream of the component (B) cited in claim 13 is the same or different from that claimed in claim 1.

6. Claim 14 refers to a process for producing a composition comprising A) a molten stream of an ethylene-based polymer…, B) a molten stream of an ethylene homopolymer; adding the molten stream of the component (A) to the molten stream of the component (B)…, solidifying a composition of the component (A) and the component (B). However, it is not clear if i) “a molten stream A)” and “a molten stream B)” are part of the “a composition” cited in the preamble or those molten streams A) and B) are formed as part of the process. If the molten stream A) and the molten stream B) are part of “a composition” cited in the preamble, it is not clear how said “a composition” cited in the preamble is correlated to “a composition” used for solidifying in the pelletizer, and if the composition produced by the process comprises molten streams A) and B) or pellets of the components A) and B).

7. Claim 15 refers to an ethylene homopolymer (B). Since there is a preposition “an” in front of ethylene homopolymer (B), it is not clear if ethylene homopolymer (B) cited in claim 15 is the same or different from ethylene homopolymer (B) cited in claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al (WO 2016/066619) in view of Baird et al (US 5,225,488) and Patel et al (US 5,972,444).
It is noted that while the rejection is made over WO 2016/066619 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,934,420 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,934,420. 

9. The rejection is adequately set forth on pages 6-10 of an Office action mailed on March 28, 2022 and is incorporated here by reference.


10. Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keshtkar et al (US 2015/0175827) in view of Kiss et al (US 2008/0281040).

11. Keshtkar et al discloses a method for producing a composition comprising:
A)  a ethylene homopolymer produced by high pressure tubular polymerization of ethylene (LDPE) in the presence of free radical initiators and chain transfer agents ([0048], [0051], [0053], as to instant claim 11, 12, 15) and
B) a high density polyethylene (HDPE) having density of greater than 0.940 g/cc (Abstract, [0039]),
wherein the method comprises melt mixing said polymers after they are removed from polymerization zone ([0050]).

12. Thus, Keshtkar et al teaches a method for making the polyethylene composition by melt mixing, i.e. mixing the polymers in molten state after they removed from polymerization zone, i.e. after the high pressure ethylene homopolymer is removed from the tubular reactor.

13. Keshtkar et al does not explicitly recite the melt mixing of the high pressure ethylene homopolymer A) and the HDPE component B) taking place by adding the molten stream of the HDPE to a molten stream of the ethylene homopolymer after removal of the ethylene homopolymer from the separator but before the molten stream of the ethylene homopolymer enters a pelletizer.

14. However, Kiss et al discloses a process for in-line fluid phase blending of polyolefins comprising:
a) forming at least a first polymer in a reactor train 1, specifically olefin homopolymers ([0143], Fig. 8, 10);
b) transferring said first polymer to a separator (1) to separate the reaction mixture from monomers, forming a polymer-enriched phase (Fig. 10), wherein the polymer-enriched phase comprises a polymer melt ([0254]);
c) incorporating other polymers in molten state for blending with the polymer-enriched phase ([0138], [0146]);
d) transferring the single stream of the at least first polymer and the other polymers to static mixer (Fig. 10), followed by 
e) subjecting the blend to finishing stage (Fig. 10), specifically pelletizing (Abstract);
wherein the polyolefin homopolymer includes polyethylene homopolymer ([0233]);
the polymerization includes polymerization in tubular or autoclave reactors under pressure of as high as 260 MPa ([0241]).
The process of in-line fluid phase blending of polymers offers one or more advantages including improved blend homogeneity, improved cost of manufacture avoiding production of  pellets of individual components, and flexibility of adjusting blend ratios ([0106]).

15. Thus, the process of Kiss et al includes an in-line fluid phase/melt mixing of polymers, including mixing the ethylene homopolymer produced in a tubular reactor under a high pressure with other polymers in molten state, wherein said mixing is conducted after the reaction mixture forming the ethylene homopolymer exits the reactor and the unreacted monomers are removed in the separator, and the step of mixing includes adding additional polymers in molten state before entering the static mixer, and wherein the polymer blend formed in the static mixer is further subjected to downstream finishing stage including pelletizing.

16. Since both Kiss et al and Keshtkar et al are related to processes for melt mixing polyolefins, including an ethylene homopolymer, after said polymers are removed from polymerization zone, and thereby belong to the same field of endeavor, wherein Kiss et al explicitly teaches a process of in-line blending of the polymers in molten state, including introducing additional polymers in molten state to at least the ethylene homopolymer melt, directly after said ethylene homopolymer exits a reactor and a separator where the unreacted monomers are separated, but before a static mixer, wherein said polymers are further mixed using the static mixer, followed by pelletizing,  wherein such melt blending process provides advantages including improved blend homogeneity, improved cost of manufacture avoiding production of pellets of individual components, and flexibility of adjusting blend ratios, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kiss et al  and Keshtkar et al  and to produce, or obvious to try to produce the polymer blend of the high pressure ethylene homopolymer component A) and the HDPE component B) of Keshtkar et al  using the in-line fluid phase blending technique taught by Kiss et al, i.e. a) to form the ethylene homopolymer component A) by high pressure polymerization first, 
b) subject said ethylene homopolymer to a separator to remove unreacted monomer, followed by 
c) introducing the HDPE component B) in molten state to the fluid phase melt of the high pressure ethylene homopolymer component A) after said ethylene homopolymer is removed from the reactor and separated from unreacted monomers in a separator, 
 d) mixing said polymers in a static mixer, and further pelletizing said blend to form the blend of Keshtkar et al in the form of pellets, 
since such method provides advantages including improved blend homogeneity, improved cost of manufacture avoiding necessity of forming pellets of individual components, and flexibility of adjusting blend ratios as well. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17. Since the blend of Keshtkar et al  in view of Kiss et al  is cited to be further pelletized (Abstract of Kiss et al), therefore, it would have been obvious to a one of ordinary skill in the art to subject the blend of Keshtkar et al  in view of Kiss et al  to a pelletizer,  and it would be reasonably expected by a one of ordinary skill in the art that the blend subjected to pelletizing in the pelletizer will be, at least partially, solidified as well (as to instant claims 14, 16).

Response to Arguments
18.  Applicant's arguments filed on June 8, 2022 have been fully considered.

19.  With respect to Applicant’s arguments regarding the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Englund et al (WO 2016/066619) in view of Baird et al (US 5,225,488) and Patel et al (US 5,972,444), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Instant claim 1 recites the limitation of adding the component A) to a molten stream of the component (B) after the component (B) exits the separator and before the component (B) is solidified in the pelletizer. Thus, instant claim 1 does not specify how the molten stream of the component (B) is produced, does not specify the component (A) being molten, and recites the component (A) being added at any position between the separator but before solidification of the component (B) in the pelletizer, meaning that the component (A) maybe added even to the entrance to pelletizer just before solidification of the component (B). Instant claim 1 is silent with respect to the molten blend of the components (A) and (B) being formed first and as a single melt stream being entered into pelletizer. Instant claim 4 recites the components (A) and (B) being mixed in a static mixer as well.

3) On the other hand, Englund et al clearly teaches that the LDPE is exiting the separator in a form of a polymer melt (col. 19, lines 15-18). Further, the polymer (a) and the LDPE can be premixed, i.e. melt mixed together and pelletized (col. 23, lines 10-13). That is, Englund et al clearly teaches that the polymer (a) and the LDPE can be mixed in their molten states before being pelletized.
Though Englund et al does not explicitly recite the step of melt mixing the polymer (a) (HDPE) with said high pressure LDPE polyethylene (b) taking place before pelletizing, such as by delivering the HDPE using a side-arm extruder, the secondary references of  Baird et al and Patel et al were applied for the teachings of that.

4) Baird et al discloses a method for blending polymeric materials in molten state comprising producing a melt stream of a first polymer from a first extruder (12) and a melt stream of a second polymer from a second extruder (14), joining the melt streams at a T-junction, combining the polymer melt steams using a static mixer (col. 4, lines 7-20) to form the blend, followed by pelletizing the blend (col. 4, lines 16-20).
The apparatus is presented in Figure 1 below:

    PNG
    media_image2.png
    335
    562
    media_image2.png
    Greyscale


Thus, the extruders of Baird et al are used to form the molten streams of polymers, wherein at the T-junction 16 said molten streams are combined and, at least partially, mixed, followed by further mixing in a static mixer 10 (as required by instant claim 4). The blend emanating from the static mixer is subsequently pelletized (col. 4, lines 16-20), i.e. the single stream of the polymer blend is pelletized.

5) Further, the secondary reference of Patel et al was specifically applied for the teachings of a process for producing a polymer mixture comprising a first ethylene polymer and a second ethylene polymer (Abstract), wherein the polymer mixture is produced by melt mixing the components using a compounding extruder and a side-arm extruder employed directly downstream of a polymerization process (col. 17, lines 24-26).

6) Baird et al and Patel et al are secondary references applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764